09/30/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: OP 21-0395



                                    OP 21-0395


                                     L.B.,
                             Plaintiff-Appellant,
                                       v.
                     UNITED STATES OF AMERICA, et al.,
                            Defendant-Appellees.


  ORDER GRANTING UNOPPOSED MOTION FOR LEAVE TO FILE
 AMICI CURIAE BRIEF OF CIVIL RIGHTS, WOMEN’S RIGHTS, AND
 GOVERNMENT ACCOUNTABILITY ORGANIZATIONS IN SUPPORT
               OF PLAINTIFF-APPELLANT L.B.


      Pursuant to the Unopposed Motion for Leave to File Amici Curiae Brief filed

by the Roderick and Solange MacArthur Justice Center, National Women’s Law

Center, Women’s Law Project, Institute for Constitutional Advocacy and Protection,

National Police Accountability Project, and Institute for Justice, and for good cause

shown,

      IT IS HEREBY ORDERED that the motion is GRANTED. The Amicus

brief must be filed before or simultaneously with Appellant’s opening brief on

appeal.

      DATED this _____ day of October, 2021.

                                             _________________________
                                             Chief Justice


                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                          September 30 2021